DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Korean Patent KR100866988B1. (It is noted that the Kim citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 1, Kim discloses a bicycle component adapted to be mounted on a bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike] comprising: 
a platform comprising a mounting arrangement adapted to be mounted to the bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; pars. 28-35];
a solar cell array arranged on the platform [figs. 1-4; solar panels 22-1 and 22-2; pars. 28-35]; and 
a battery charging unit arranged on the platform and operatively connected to the solar cell array [fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28].
Regarding claim 2, Kim discloses wherein the battery charging unit is located within 60 mm of the mounting arrangement [figs. 1 & 7; the solar cells are mounted on the same frame 20 as the power electronics 28, they are thus adjacent and clearly within 60mm; par. 28].
Regarding claim 3, Kim discloses wherein the mounting arrangement comprises at least one opening [fig. 7, openings in the frame 20; furthermore, the support frame 30 supporting frame 20 is “fastened” to the rear wheel shaft, i.e. screwed in through the holes illustrated in figure 1; par. 28].
Regarding claim 4, Kim discloses wherein the platform comprises a fender [fig. 4; the platform is on top of and/or forms the fender of the bike; pars. 28-35].
Regarding claim 5, Kim discloses wherein the fender comprises an upper surface, wherein the solar cell array is arranged on the upper surface  [fig. 4; the platform forms the fender of the bike, the solar cells are on top; pars. 28-35].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569.
Regarding claim 6, Kim discloses wherein the platform comprises a centerline longitudinal axis and wherein the solar cell array comprises at least a first branch and a second branch, wherein the first and second branches are arranged on opposite sides of the longitudinal axis [see annotated fig. 2 below], wherein the first and second branches are connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28].
Though it is generally understood that a solar “panel” comprises a plurality of cells connected in series, Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.

    PNG
    media_image1.png
    578
    471
    media_image1.png
    Greyscale

However, Arditi discloses a solar panel system [fig. 4b] wherein each of the first and second branches comprise respective first and second pluralities of solar cells connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include each of the first and second branches comprising respective first and second pluralities of solar cells connected in series for the purpose of increasing the voltage, as taught by Arditi (par. 182).
Regarding claim 7, Kim discloses wherein the solar cell array comprises a first plurality of first branches arranged on a first side of the longitudinal axis, and a second plurality of second branches arranged on an opposite second side of the longitudinal axis [see annotated fig. 2 above].
Regarding claim 9, Kim discloses wherein the first and second branches have first and second lengths measured along the longitudinal axis [fig. 2].
Kim does not explicitly disclose wherein the first and second lengths are less than 160 mm.
However, Examiner takes Official Notice that it is well known in the solar charging arts to use a panel with a length less than 160 mm, for instance on a solar powered calculator. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include wherein the first and second lengths are less than 160 mm for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569, and further in view of Young US PGPUB 2005/0016785.
Regarding claim 8, Kim discloses the branches are connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28].
Arditi as applied in claim 6 discloses the branches comprises a plurality of solar cells electrically connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
The combination of Kim and Arditi does not explicitly disclose wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis.
However, Young discloses a bicycle with a solar power system wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis [fig. 15; pars. 24 & 65; a tri-fold solar panel with three branches, the third branch running on along the fender platform axis between the other two branches].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Arditi to further include wherein the solar cell array comprises a third branch arranged on the platform between the first and second branches, wherein the third branch runs along the longitudinal axis for the purpose of using a tri-fold solar panel that can provide 210 square inches of usable space when folder out, and otherwise fold to a third of its width, as taught by Young (par. 65).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Griffith et al. US PGPUB 2020/0398923.
Regarding claim 10, Kim does not explicitly disclose wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter [figs. 11-12; pars. 67 & 71-76; capacitor 1210 connected to panel 130, boost converter 1110, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, thus is operatively connected to the boost converter; furthermore, the computer is powered by the battery, which is connected to the capacitor, thus the computer is operatively connected to the capacitor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include  wherein the battery charging unit comprises a capacitor operatively connected to the solar cell array, a boost converter operatively connected to the capacitor, and a microcontroller unit operatively connected to the boost converter for the purpose of conditioning solar power to be used in charging a battery, as taught by Griffith (par. 67).
Regarding claim 12, Kim does not explicitly disclose wherein the platform comprises a bottle cage.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the platform comprises a bottle cage [figs. 7a-7b; a cavity (Cage) in which a user can store items is a platform for solar panels; pars. 9-10].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include wherein the platform comprises a bottle cage for the purpose of providing a cavity in which a user can store items as taught by Griffith (pars. 9-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Griffith et al. US PGPUB 2020/0398923, and further in view of Hashimoto et al. US PGPUB 2013/0030603.
Regarding claim 11, the combination of Kim and Griffith does not explicitly disclose wherein the boost converter transmits power at an output between 6.0 and 8.4 volts.
However, Hashimoto discloses a bicycle power management system [abs.] wherein a boost converter transmits power at an output between 6.0 and 8.4 volts [par. 36; voltage step-up circuit raises a power to a voltage of 6V-9V].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Griffith to further include wherein the boost converter transmits power at an output between 6.0 and 8.4 volts for the purpose of providing sufficient voltage to a bicycle electric system, as taught by Hashimoto (par. 36).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. US PGPUB 2020/0398923 in view of Kim Korean Patent KR100866988B1.
Regarding claim 13, Griffith discloses a battery charging system for a bicycle [figs. 1a, 4 & 11-12; par. 37-39, 69 & 76]; comprising: 
a platform comprising a mounting arrangement adapted to be mounted to the bicycle [fig. 4, platform 130 is a foldable assembly on the fender of the bike; pars. 39 & 46]; 
a solar cell array arranged on the platform [fig. 4; pars. 39 & 46]; 
a battery charging unit [figs. 11-12; pars. 66-76], the battery charging unit comprising: 
a capacitor operatively connected to the solar cell array [fig. 12; capacitor 1210 connected to panel 130], wherein the capacitor is operative to store energy transmitted from the solar cell array [fig. 12; pars. 73-76], and wherein the capacitor stores the energy at a first voltage [pars. 73-76; the capacitor stores energy at some voltage level which is lower than the battery’s (hence the “boost” converter 1110)]; 
a boost converter operatively connected to the capacitor [fig. 12, boost converter 1110], wherein the boost converter is operative to step up the first voltage to a second voltage [pars. 67 & 73-74; a “boost” converter]; 
a battery operatively connected to the boost converter [fig. 12, battery 250], wherein the boost converter transmits power to the battery at the second voltage [fig. 12; pars. 67 & 73-74; a “boost” converter]; and 
a microcontroller operatively connected to the capacitor and to the boost converter [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, thus is operatively connected to the boost converter; furthermore, the computer is powered by the battery, which is connected to the capacitor, thus the computer is operatively connected to the capacitor], wherein the microcontroller is operative to signal the boost converter to transmit the power to the battery [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, the boost converter is controlled to connect one of the capacitors with the battery for charging while the other is filled with power from the other panel], and wherein the microcontroller is operative to receive power from the capacitor [pars. 71; the microcontroller is powered by the battery, which in turn receives power from the capacitor (fig. 12)].
Griffith does not explicitly disclose the battery charging unit is arranged on the platform.
However, Kim discloses a bicycle with a solar power system [abs.] wherein the battery charging unit is arranged on the platform [fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Griffith to further include the battery charging unit is arranged on the platform for the purpose of reducing wire length and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Griffith does not explicitly disclose a battery sensor circuit operatively connected between the battery and the microcontroller, wherein the battery sensor circuit is operative to enable power transfer from the battery to the microcontroller.
However, Examiner takes Official Notice that it is well known in the battery charging arts to include a battery sensor circuit operatively connected between the battery and the microcontroller, wherein the battery sensor circuit is operative to enable power transfer from the battery to the microcontroller, for example a circuit for ensuring the battery has enough power to act as a source for the microcontroller before enabling power transfer. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Griffith and Kim to further include a battery sensor circuit operatively connected between the battery and the microcontroller, wherein the battery sensor circuit is operative to enable power transfer from the battery to the microcontroller for the purpose of ensuring the battery has enough power to act as a source for the microcontroller before enabling power transfer, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. US PGPUB 2020/0398923 in view of Kim Korean Patent KR100866988B1, and further in view of Arditi et al. US PGPUB 2020/0295569.
Regarding claim 16, Griffith discloses the boost converter transmits power to the battery at the second voltage  [pars. 67 & 73-74; a “boost” converter].
Griffith does not explicitly disclose wherein the boost converter is operative to receive a signal from the microcontroller to perform maximum power point tracking, wherein the first voltage is compared to a predetermined maximum power point voltage and optimizes the power transmitted.
However, Arditi discloses a solar panel system [fig. 4b] wherein the converter is operative to receive a signal from the microcontroller to perform maximum power point tracking, wherein the first voltage is compared to a predetermined maximum power point voltage and optimizes the power transmitted [pars. 27, 144, 156, 161, 170, 181, 205-207 & 251-252; MPPT point is determined and used to instruct the operation of a converter by comparing current voltage to an optimal voltage (par. 216)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Griffith  and Kim to further include  wherein the boost converter is operative to receive a signal from the microcontroller to perform maximum power point tracking, wherein the first voltage is compared to a predetermined maximum power point voltage and optimizes the power transmitted for the purpose of delivering optimal system performance, as taught by Arditi (par. 252).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569, and further in view of Hashimoto et al. US PGPUB 2013/0030603.
Regarding claim 17, Kim discloses a battery charging system for a bicycle [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28] comprising: 
a platform comprising a mounting arrangement adapted to be mounted to the bicycle  [figs. 1-4; a main frame 20 supports solar panels 22-1 and 22-2 on the rear fender of the bike; pars. 28-35]; 
a solar cell array arranged on the platform [figs. 1-4; solar panels 22-1 and 22-2; pars. 28-35]; and comprising at least a first branch and a second branch connected in parallel [fig. 9, group of branches 22-1 and group of branches 22-2 are connected in parallel to power controller 28], wherein the first and second branches have first and second lengths respectively [fig. 2]; and 
a battery charging unit arranged on the platform and operatively connected to the first and second branches [fig. 7, power electronics 28 for charging battery 29 are both mounted on the frame 20 and connected to the solar cells; par. 28].
Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.
Kim does not explicitly disclose wherein the first and second lengths are less than 160 mm.
Kim does not explicitly disclose wherein the battery charging unit is operative to transmit power to a battery at a voltage of between 6.0 and 8.4 volts.
Though it is generally understood that a solar “panel” comprises a plurality of cells connected in series, Kim does not explicitly disclose each of the first and second branches comprising respective first and second pluralities of solar cells connected in series.

    PNG
    media_image1.png
    578
    471
    media_image1.png
    Greyscale

However, Arditi discloses a solar panel system [fig. 4b] wherein each of the first and second branches comprise respective first and second pluralities of solar cells connected in series [fig. 4b, first branch 205a comprising a plurality of modules connected in series and second branch 205b comprising a plurality of modules connected in series; the strings are set in parallel; pars. 181-182].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include each of the first and second branches comprising respective first and second pluralities of solar cells connected in series for the purpose of increasing the voltage, as taught by Arditi (par. 182).
The combination of Kim and Arditi does not explicitly disclose wherein the first and second lengths are less than 160 mm.
However, Examiner takes Official Notice that it is well known in the solar charging arts to use a panel with a length less than 160 mm, for instance on a solar powered calculator. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Arditi to further include wherein the first and second lengths are less than 160 mm for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Kim and Arditi does not explicitly disclose wherein the battery charging unit is operative to transmit power to a battery at a voltage of between 6.0 and 8.4 volts.
However, Hashimoto discloses a bicycle power management system [abs.] wherein a boost converter transmits power at an output between 6.0 and 8.4 volts [par. 36; voltage step-up circuit raises a power to a voltage of 6V-9V].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim and Arditi to further include wherein the boost converter transmits power at an output between 6.0 and 8.4 volts for the purpose of providing sufficient voltage to a bicycle electric system, as taught by Hashimoto (par. 36).
Regarding claim 20, the combination of Kim, Arditi and Hashimoto does not explicitly disclose wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five.
However, Examiner takes Official Notice that it is well known in the solar charging arts to wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five, for example, in a small solar powered system such as a calculator. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kim to further include wherein the first and second branches have first and second number of cells respectively, wherein each of the first and second numbers are equal to or less than five for the purpose of providing a compact panel that won’t be a hindrance for the bicycle rider, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Korean Patent KR100866988B1 in view of Arditi et al. US PGPUB 2020/0295569, and further in view of Hashimoto et al. US PGPUB 2013/0030603.
Regarding claim 18, the combination of Kim, Arditi and Hashimoto does not explicitly disclose wherein the voltage comprises a second voltage, and wherein the battery charging unit further comprises: a capacitor operatively connected to the solar cell array, wherein the capacitor is operative to store energy transmitted from the solar cell array, and wherein the capacitor stores the energy at a first voltage; a boost converter operatively connected to the capacitor, wherein the boost converter is operative to step up the first voltage to the second voltage; and a microcontroller operatively connected to the capacitor and to the boost converter, wherein the microcontroller is operative to signal the boost converter to transmit power to a battery, and wherein the microcontroller is operative to receive power from the capacitor.
However, Griffith discloses a bicycle with a solar power system [abs.] wherein the voltage comprises a second voltage [fig. 12; pars. 67 & 73-74; a “boost” converter boosts a first voltage to a second voltage for the battery], and wherein the battery charging unit further comprises a capacitor operatively connected to the solar cell array [fig. 12; capacitor 1210 connected to panel 130], wherein the capacitor is operative to store energy transmitted from the solar cell array [fig. 12; pars. 73-76], and wherein the capacitor stores the energy at a first voltage [pars. 73-76; the capacitor stores energy at some voltage level which is lower than the battery’s (hence the “boost” converter 1110)]; a boost converter operatively connected to the capacitor [fig. 12, boost converter 1110], wherein the boost converter is operative to step up the first voltage to a second voltage [pars. 67 & 73-74; a “boost” converter]; and a microcontroller operatively connected to the capacitor and to the boost converter [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, thus is operatively connected to the boost converter; furthermore, the computer is powered by the battery, which is connected to the capacitor, thus the computer is operatively connected to the capacitor], wherein the microcontroller is operative to signal the boost converter to transmit the power to the battery [figs. 11-12; pars. 71-76, computer 1130 controls the boost converter such that it can be time multiplexed between the two solar panels, the boost converter is controlled to connect one of the capacitors with the battery for charging while the other is filled with power from the other panel], and wherein the microcontroller is operative to receive power from the capacitor [pars. 71; the microcontroller is powered by the battery, which in turn receives power from the capacitor (fig. 12)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Kim, Arditi and Hashimoto to further include wherein the voltage comprises a second voltage, and wherein the battery charging unit further comprises: a capacitor operatively connected to the solar cell array, wherein the capacitor is operative to store energy transmitted from the solar cell array, and wherein the capacitor stores the energy at a first voltage; a boost converter operatively connected to the capacitor, wherein the boost converter is operative to step up the first voltage to the second voltage; and a microcontroller operatively connected to the capacitor and to the boost converter, wherein the microcontroller is operative to signal the boost converter to transmit power to a battery, and wherein the microcontroller is operative to receive power from the capacitor for the purpose of conditioning solar power to be used in charging a battery which can also power the microcontroller , as taught by Griffith (par. 67 & 71).


Allowable Subject Matter
	With respect to claim 15, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a power management integrated circuit (PMIC) operatively connected between the capacitor and microcontroller, wherein the PMIC is operative to allow power flow from the capacitor to the microcontroller when the first voltage exceeds a first predetermined value, and wherein the PMIC is operative to stop power flow from the microcontroller when the first voltage drops below a second predetermined value” in combination with all the other elements recited in claim 13, from which claim 15 depends.
	With respect to claim 19, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a power management integrated circuit (PMIC) operatively connected between the capacitor and microcontroller, wherein the PMIC is operative to allow power flow from the capacitor to the microcontroller when the first voltage exceeds a first predetermined value, and wherein the PMIC is operative to stop power flow from the microcontroller when the first voltage drops below a second predetermined value” in combination with all the other elements recited in claims 17 and 18, from which claim 19 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859